IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42262

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 446
                                               )
       Plaintiff-Respondent,                   )   Filed: March 30, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
TIFFANY TIMBRA NEEL,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       term of confinement of three years, for possession of methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Tiffany Timbra Neel pled guilty to possession of methamphetamine, Idaho Code §§ 37-
2732(c)(1), 37-2707(d). In exchange for her guilty plea, an additional charge that she was a
persistent violator was dismissed. The district court imposed a unified sentence of seven years
with three years determinate, suspended the sentence, and placed Neel on supervised probation
for four years with the requirement that she successfully complete the Drug Court program. A
motion to revoke probation was filed after Neel violated several terms of probation including
being expelled from Drug Court. Neel was incarcerated pending the disposition of the probation
violations; however, the district court granted Neel’s motion for medical furlough related to her

                                               1
pregnancy. A few weeks later, Neel again violated probation. The district court revoked
probation and ordered execution of Neel’s underlying sentence. Neel appeals, contending that
the district court erred in failing to retain jurisdiction upon revoking probation.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Therefore, Neel’s judgment of conviction and sentence are affirmed.




                                                   2